DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 11156847. This is a statutory double patenting rejection. 

Instant Application
U.S. Patent No. 11156847
Claim 1 recites; 
A light-mixing system, comprising:

 a light pipe comprising: 
an input surface configured for receiving light from a light source,
 a light-mixing segment optically coupled to said input surface, 
an output surface optically coupled to said light-mixing segment through which light exits the light pipe, 
wherein a vector normal to at least one of said input and output surface forms a non-zero angle relative to a longitudinal axis of said light-mixing segment, and
 wherein said light pipe comprises a polygonal cross section. 
Claim 1 recites; 
A light-mixing system, comprising: 

a light pipe comprising: 
an input surface configured for receiving light from a light source, 
a light-mixing segment optically coupled to said input surface, 
an output surface optically coupled to said light-mixing segment through which light exits the light pipe, 
wherein a vector normal to at least one of said input and output surface forms a non-zero angle relative to a longitudinal axis of said light-mixing segment, and 
wherein said light pipe comprises a polygonal cross section.
Claim 2 recites; 
wherein said output surface comprises a plurality of microlenses for diffusing light passing therethrough.
Claim 2 recites; 
wherein said output surface comprises a plurality of microlenses for diffusing light passing therethrough.
Claim 3 recites; 
wherein said output surface comprises surface texturing.
Claim 3 recites; 
wherein said output surface comprises surface texturing.
Claim 4 recites; 
wherein said output surface comprises a plurality of microlenses and surface texturing.
Claim 4 recites; 
wherein said output surface comprises a plurality of microlenses and surface texturing.
Claim 5 recites; 
wherein said input surface and said output surface of the light- guiding waveguide are substantially at the same vertical level.
Claim 5 recites; 
wherein said input surface and said output surface of the light- guiding waveguide are substantially at the same vertical level.
Claim 6 recites; 
wherein said output surface of the light-guiding waveguide is positioned vertically higher than said input surface.
Claim 6 recites; 
wherein said output surface of the light-guiding waveguide is positioned vertically higher than said input surface.
Claim 7 recites; 
further comprising a projection lens optically coupled to said output surface.
Claim 7 recites; 
further comprising a projection lens optically coupled to said output surface.
Claim 8 recites; 
wherein said light source is positioned relative to said input surface of the light pipe such that the light entering said input surface has a direction opposite to direction of tight exiting said output surface.
Claim 8 recites; 
wherein said light source is positioned relative to said input surface of the light pipe such that the light entering said input surface has a direction opposite to direction of tight exiting said output surface.
Claim 9 recites; 
wherein said non-zero angle is about 90 degrees.
Claim 9 recites; 
wherein said non-zero angle is about 90 degrees.
Claim 10 recites; 
further comprising a reflective surface optically coupled to said input surface and said light-mixing segment for directing at least a portion of the light received via the input surface to said light-mixing segment.
Claim 10 recites; 
further comprising a reflective surface optically coupled to said input surface and said light-mixing segment for directing at least a portion of the light received via the input surface to said light-mixing segment.
Claim 11 recites; 
wherein said reflective surface is metalized.
Claim 11 recites; 
wherein said reflective surface is metalized.
Claim 12 recites; 
wherein said reflective surface is configured to reflect light incident thereon via total internal reflection.
Claim 12 recites; 
wherein said reflective surface is configured to reflect light incident thereon via total internal reflection.
Claim 13 recites; 
wherein said light-mixing segment comprises a surface configured to reflect light incident thereon via total internal reflection.
Claim 13 recites; 
wherein said light-mixing segment comprises a surface configured to reflect light incident thereon via total internal reflection.
Claim 14 recites; 
wherein said light source comprises an LED.
Claim 14 recites; 
wherein said light source comprises an LED.
Claim 15 recites; 
wherein said light source comprises a plurality of LEDs generating light of different colors.
Claim 15 recites; 
wherein said light source comprises a plurality of LEDs generating light of different colors.
Claim 16 recites; 
further comprising a heat sink that is thermally coupled to the light source.
Claim 16 recites; 
further comprising a heat sink that is thermally coupled to the light source.
Claim 17 recites; 
wherein the output surface of the light pipe has a surface area greater than a surface area of the input surface thereof.
Claim 17 recites; 
wherein the output surface of the light pipe has a surface area greater than a surface area of the input surface thereof.
Claim 18 recites; 
wherein the light pipe has a tapered cross section extending from the input surface to the output surface.
Claim 18 recites; 
wherein the light pipe has a tapered cross section extending from the input surface to the output surface.


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879